DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment filed on 8/7/2020 has been entered.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 22, 24, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over LIANG et al. (CN101730223A, refer to Notification of the First Office Action, Application No.: 2018800849683, cited by IDS) in view of Zhou et al. (US 2011/0053613).
With regard claim 1, LIANG et al. seeks to protect a method for wireless communication discloses a method for auxiliary locating of terminal in idle mode, 
The LS transmits a Location Report REQ message to the LC co-sited with the Anchor PC according to the AnchorPC ID or the LC ID carried in the LCID RSP message in step 405, wherein the Location Report REQ message carries location request information and the MS information (equivalent to receiving, at a wireless communication node, a first message from a network node, wherein the first message includes information that facilitates positioning a mobile device in a wireless network). The location request information includes location type, accuracy, and time delay. Optionally, if periodic location is requested, the location period may also be included; the MS information includes an ID and location capability of the MS. The Location Report REQ message is used to initiate a location report request to the LC.
The LC carries data required for location in the location indication transmitted to the serving ASN where the MS is located, wherein the data required for location includes the number of BSs required by the MS for Scanning, the corresponding BS ID, etc.; the serving BS of the MS (located in the ASN where the MS is located) transmits the location indication to the MS (equivalent to transmitting, from the wireless communication node, a second message to the mobile device, wherein the second message includes the information that facilitates positioning the mobile device in the first message), notifying the MS to perform data measurement in an IDLE state, wherein the serving BS refers to the BS with the best signal with the MS in the IDLE state, 
The MS uses the scanning process with the network to perform data measurement in the IDLE state according to the location indication and reports the location data measurements to the LC through the serving BS; the LC calculates a location result according to the location data measurements, and the location result will be the location information for the MS.
The LC transmits a Location Report Response message to the LS, wherein the Location Report Response message carries the location information for the MS calculated by the LC in step 407 (location information for the MS shown in the figure), to report the location information for the MS to the LS. 
The LC can receive the location request information from the LS and the information of the MS, and instruct the MS, when the MS is in an IDLE state, to perform location data measurement with the serving ASN where the MS is located, calculate the location information for the MS according to the location data measurements, and 
report the location information for the MS to the LS, realizing the location of a MS in an IDLE state.
LIANG et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching the message transmitted being a paging message.
However, Zhou et al. teaches a method of implementing location, and particularly discloses the following features (para.434):

Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include the message transmitted being a paging message as taught by Zhou et al. into Liang’s method so as to rapidly perform the location operation in coordination with the base station and reduces the overhead of interaction signals.
The modified circuit of Liang et al. and Zhou et.al. teaches all of the subject matter as described in the above paragraph except for specifically teaching the information comprising an indicator indicating whether a change of assistance data for one or more cells has occurred and the information that facilitates positioning the mobile device in the wireless network comprises a subset of assistance data for one or more cells.
	However, Liang et al. further teaches the LS transmits a Location Report REQ message to the LC co-sited with the Anchor PC according to the AnchorPC ID or the LC ID carried in the LCID RSP message in step 405, wherein the Location Report REQ message carries location request information and the 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include the information comprising an indicator indicating whether a change of assistance data for one or more cells has occurred and the information that facilitates positioning the mobile device in the wireless network comprises a subset of assistance data for one or more cells as taught by Zhou et al. into Liang’s method so as to notify the MS to perform data measurement in an IDLE state.
With regard claim 2, the modified circuit of LIANG et al. and Zhou et al. further teaches the following features:
the LS transmits a Location Report REQ message to the LC co-sited with the Anchor PC according to the AnchorPC ID or the LC ID carried in the LCID RSP message in step 405, wherein the Location Report REQ message carries 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include the information comprising an indicator indicating whether a change of assistance data for one or more cells has occurred and the information that facilitates positioning the mobile device in the wireless network comprises a subset of assistance data for one or more cells as taught by Zhou et al. into Liang’s method so as to notify the MS to perform data measurement in an IDLE state. 
With regard claim 5, LIANG et al. seeks to protect a method for wireless communication discloses a method for auxiliary locating of terminal in idle mode, and particularly discloses the following technical features (see paragraphs 0049-0074 of the Description and Figure 4):

The LC carries data required for location in the location indication transmitted to the serving ASN where the MS is located, wherein the data required for location includes the number of BSs required by the MS for Scanning, the corresponding BS ID, etc.; the serving BS of the MS (located in the ASN where the MS is located) transmits the location indication to the MS (equivalent to transmitting or reporting, from the wireless communication node, a second message to the mobile device, wherein the second message includes the information that facilitates positioning the mobile device in the first message), notifying the MS to perform data measurement in an IDLE state, wherein the serving BS refers to the BS with the best signal with the MS in the IDLE state, also referred to as a preferred BS. When the MS in the IDLE state is activated, it will serve as the Serving BS of the MS.

The LC transmits a Location Report Response message to the LS, wherein the Location Report Response message carries the location information for the MS calculated by the LC in step 407 (location information for the MS shown in the figure), to report the location information for the MS to the LS. 
The LC can receive the location request information from the LS and the information of the MS, and instruct the MS, when the MS is in an IDLE state, to perform location data measurement with the serving ASN where the MS is located, calculate the location information for the MS according to the location data measurements, and 
report the location information for the MS to the LS, realizing the location of a MS in an IDLE state.
LIANG et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching the message transmitted being a paging message.
However, Zhou et al. teaches a method of implementing location, and particularly discloses the following features (para.434):
	When an MS is in idle state, if a base station requires page the MS, it is necessary for sending a page broadcast (PAG-ADV) signaling (equivalent to the 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include the message transmitted being a paging message as taught by Zhou et al. into Liang’s method so as to rapidly perform the location operation in coordination with the base station and reduces the overhead of interaction signals.
The modified circuit of Liang et al. and Zhou et.al. teaches all of the subject matter as described in the above paragraph except for specifically teaching the information comprising an indicator indicating whether a change of assistance data for one or more cells has occurred and the information that facilitates positioning the mobile device in the wireless network comprises a subset of assistance data for one or more cells.
	However, Liang et al. further teaches the LS transmits a Location Report REQ message to the LC co-sited with the Anchor PC according to the AnchorPC ID or the LC ID carried in the LCID RSP message in step 405, wherein the Location Report REQ message carries location request information and the MS information (equivalent to that the information that facilitates positioning the mobile device in the wireless network comprises a request for location 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include the information comprising an indicator indicating whether a change of assistance data for one or more cells has occurred and the information that facilitates positioning the mobile device in the wireless network comprises a subset of assistance data for one or more cells as taught by Zhou et al. into Liang’s method so as to notify the MS to perform data measurement in an IDLE state.
With regard claim 7, the modified circuit of LIANG et al. and Zhou et al. further teaches the following features:
the LS transmits a Location Report REQ message to the LC co-sited with the Anchor PC according to the AnchorPC ID or the LC ID carried in the LCID RSP message in step 405, wherein the Location Report REQ message carries location request information and the MS information (equivalent to that the information that facilitates positioning the mobile device in the wireless network 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include the information comprising an indicator indicating whether a change of assistance data for one or more cells has occurred and the information that facilitates positioning the mobile device in the wireless network comprises a subset of assistance data for one or more cells as taught by Zhou et al. into Liang’s method so as to notify the MS to perform data measurement in an IDLE state. 
With regard claim 22, which is an apparatus claim related to claim 1, the modified circuit of Liang et al. and Zhou et al. teaches all of the subject matter as described in the above paragraph except for specifically teaching a processor and memory.
However, Zhou et al. further teaches a processor and memory (para.45 of Zhou’s reference, where the apparatus may be implemented in hardware, 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include a processor and memory as taught by Zhou et al. into the modified circuit of Liang et al. and Zhou et al. so as to facilitate the functionality associated with any particular controller may be centralized or distributed, whether locally or remotely.
With regard claim 24, the modified circuit of LIANG et al. and Zhou et al. further teaches the following features:
the LS transmits a Location Report REQ message to the LC co-sited with the Anchor PC according to the AnchorPC ID or the LC ID carried in the LCID RSP message in step 405, wherein the Location Report REQ message carries location request information and the MS information (equivalent to that the information that facilitates positioning the mobile device in the wireless network comprises a request for location information) (Fig.4 step 405); a LC carries data required for location in the location indication transmitted to the serving ASN where the MS is located, wherein the data required for location includes the number of BSs required by the MS for Scanning, the corresponding BS ID, etc. (equivalent to that the information that facilitates positioning the mobile device in the wireless network comprises a subset of assistance data for one or more 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include the information comprising an indicator indicating whether a change of assistance data for one or more cells has occurred and the information that facilitates positioning the mobile device in the wireless network comprises a subset of assistance data for one or more cells as taught by Zhou et al. into Liang’s method so as to notify the MS to perform data measurement in an IDLE state. 
With regard claim 26, which is an apparatus claim related to claim 5, the modified circuit of Liang et al. and Zhou et al. teaches all of the subject matter as described in the above paragraph except for specifically teaching a processor and memory.
However, Zhou et al. further teaches a processor and memory (para.45 of Zhou’s reference, where the apparatus may be implemented in hardware, firmware or software, or some combination of at least two of the same. It is clear that there will be a memory to store the firmware or software and at least a processor to execute the firmware and software) (para.45) in order to facilitate the functionality associated with any particular controller may be centralized or distributed, whether locally or remotely (para.45).  

With regard claim 28, the modified circuit of LIANG et al. and Zhou et al. further teaches the following features:
the LS transmits a Location Report REQ message to the LC co-sited with the Anchor PC according to the AnchorPC ID or the LC ID carried in the LCID RSP message in step 405, wherein the Location Report REQ message carries location request information and the MS information (equivalent to that the information that facilitates positioning the mobile device in the wireless network comprises a request for location information) (Fig.4 step 405); a LC carries data required for location in the location indication transmitted to the serving ASN where the MS is located, wherein the data required for location includes the number of BSs required by the MS for Scanning, the corresponding BS ID, etc. (equivalent to that the information that facilitates positioning the mobile device in the wireless network comprises a subset of assistance data for one or more cells); and the serving BS of the MS (located in the ASN where the MS is located) transmits the location indication to the MS in order to notify the MS to perform data measurement in an IDLE state (see paragraphs 0049-0074 of the Description and Figure 4).

Allowable Subject Matter
Claims 3, 6, 25 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objection(s) set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Reference(s) US 2002/0072369 is cited because they are put pertinent to the Location registration control method, mobile communication network, and communication terminal. However, none of references teach detailed connection as recited in claim. 
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633